DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt (US 2002/0180264 A1) in view of Herges (US 2014/0103237 A1) or Forster et al. (US 8,282,173 B2).
Regarding claims 1 and 6, Moffitt discloses an electronically controlled pneumatic overlay (note the abstract for pneumatic valve module operates in an electronically-controlled mode) for a pneumatic control valve (240) having a brake cylinder pressure outlet, comprising: 
a relay valve (117) having a first port (121) coupled to an air supply source, a second port (122) for providing a brake cylinder pressure output, and an exhaust (124), wherein the relay valve is movable between a first position where the second port is connected to the exhaust (note port 122 coupled to port 124 in [0033]), a second position where the first port, the second port, and the exhaust are isolated from each other (note the closed position of the valve 117 in [0031]), and a third position where the first port (121) is connected to the second port (122) so that the source of reservoir pressure provides the brake cylinder pressure output (note the air is supplied through port 121 to fully charge the equalizing reservoir 105 via port 121 and 
a pilot valve (204) coupled to the relay valve for receiving the brake cylinder pressure output from the second port of the relay valve, wherein the pilot valve is moveable to selectively couple the brake cylinder pressure output to the brake cylinder pressure outlet of the pneumatic control valve (note [0030]). 
Moffitt discloses all claimed limitations as set forth above including a source of pressure but fails to explicitly disclose the pressure source to be a source of reservoir pressure.  However, each of Herges and Forster et al. discloses a similar brake system comprising a relay valve (note 31 of Herges and 88 of Forster et al.) coupled to a source of reservoir pressure (note 27 of Herges and 3 of Forster et al.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the brake system of Moffitt with a pressure reservoir as the source of pressure to the relay valve as taught by each of Herges and Forster et al. will provide adequate pressure as needed to operate the brake system efficiently.  
Re-claims 2 and 3, Moffitt discloses a solenoid valve that is moveable in response to an electrical signal to selectively connect a source of brake pipe pressure to the pilot valve, and an apply/release circuit coupled to a relay pilot of the relay valve to selectively move the relay valve between the first, second, and third positions (note [0052]-[0054]). 
Re-claims 4 and 7, Moffitt discloses the first source of reservoir pressure comprises a source (208) of emergency reservoir pressure, the second source (206) of reservoir pressure comprises a source of auxiliary reservoir pressure, and the electronically controlled pneumatic overlay further comprises a check valve (388) positioned between the source of auxiliary reservoir pressure and the source of emergency reservoir pressure. 
Re-claims 5 and 8, Moffitt discloses the check valve (388) will open to allow pressure to flow from the source of auxiliary reservoir pressure to the source of emergency reservoir . 

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
Regarding Moffitt, the applicant argues that Moffitt does not disclose a relay valve coupled to a pilot valve via the brake cylinder output from the relay valve because (a) the relay valve of Moffitt is coupled to a brake pipe output rather than a brake cylinder output and (b) the relay valve of Moffitt is not a three-way valve (note page 5 of the remarks).  
In regards to (a) the relay valve of Moffitt is coupled to a brake pipe output rather than a brake cylinder output, the examiner disagrees and notes that Moffitt discloses all of the limitations as claimed.  Based on the applicant’s remarks, the relay valve is coupled to a pilot valve via an output of the relay valve, wherein the output is the brake cylinder output and not the brake cylinder member itself.  The examiner further notes that the claim recites “a pilot valve coupled to the relay valve for receiving the brake cylinder pressure output from the second port of the relay valve, wherein the pilot valve is moveable to selectively couple the brake cylinder pressure output to the brake cylinder pressure outlet of the pneumatic control valve” in line 9.  As best understood, the claimed limitations do not require the brake cylinder itself, but a pilot valve coupled to the relay valve via the second port of the relay valve, wherein the pilot valve is moveable to selectively couple the brake cylinder pressure output to the brake cylinder pressure outlet of the pneumatic control valve.  As the applicant stated in the remarks that Moffitt discloses a relay valve that is used to selectively charge or vent the brake pipe of the rail car, wherein the relay valve output is the brake pipe itself that is used to pilot a device referred to as the “control valve” to selectively provides pressure from the auxiliary reservoir of the rail car to the brake cylinder or vents the brake cylinder to atmosphere.  The applicant further stated in the 
In regards to (b) the relay valve of Moffitt is not a three-way valve, the examiner disagrees and notes that Moffitt discloses all of the limitations as claimed.  As set forth above, Moffitt discloses a relay valve (117) having a first port (121) coupled to an air supply source, a second port (122) for providing a brake cylinder pressure output, and an exhaust (124), wherein the relay valve is movable between a first position where the second port is connected to the exhaust (note port 122 coupled to port 124 in [0033]), a second position where the first port, the second port, and the exhaust are isolated from each other (note the closed position of the valve 117 in [0031]), and a third position where the first port (121) is connected to the second port (122) so that the source of reservoir pressure provides the brake cylinder pressure output (note the air is supplied through port 121 to fully charge the equalizing reservoir 105 via port 121 and the brake pipe 101 via port 122 when the reservoir 105 is fully charged as disclosed in [0031]); and a pilot valve (204) coupled to the relay valve for (intended of use) receiving the brake cylinder pressure output from the second port of the relay valve, wherein the pilot valve is moveable to selectively couple the brake cylinder pressure output to the brake cylinder pressure outlet of the pneumatic control valve (note [0030]).  


a pneumatic control valve having a brake cylinder pressure outlet.  As set forth above, Moffitt discloses a pneumatic control valve (240) having a brake cylinder pressure outlet.  
a relay valve having a first port coupled to a source of reservoir pressure, a second port for providing a brake cylinder pressure output, and an exhaust, wherein the relay valve is movable between a first position where the second port is connected to the exhaust, a second position where the first port, the second port, and the exhaust are isolated from each other, and a third position where the first port is connected to the second port so that the source of reservoir pressure provides the brake cylinder pressure output.  As set forth above, Moffitt discloses a relay valve (117) having a first port (121) coupled to an air supply source, a second port (122) for providing a brake cylinder pressure output, and an exhaust (124), wherein the relay valve is movable between a first position where the second port is connected to the exhaust (note port 122 coupled to port 124 in [0033]), a second position where the first port, the second port, and the exhaust are isolated from each other (note the closed position of the valve 117 in [0031]), and a third position where the first port (121) is connected to the second port (122) so that the source of reservoir pressure provides the brake cylinder pressure output (note the air is supplied through port 121 to fully charge the equalizing reservoir 105 via port 121 and the brake pipe 101 via port 122 when the reservoir 105 is fully charged as disclosed in [0031]).
a pilot valve coupled to the relay valve for receiving the brake cylinder pressure output from the second port of the relay valve, wherein the pilot valve is moveable to selectively couple the brake cylinder pressure output to the brake cylinder pressure 
The examiner notes that the claim requires the pneumatic control valve to be coupled to the brake cylinder pressure output via the pilot valve.  Moffitt clearly discloses the pneumatic control valve (240) is being coupled to the brake cylinder pressure output (231) via the pilot valve (204).  Therefore, it is clear that Moffitt discloses all of the limitations as claimed and thus the rejections are proper and valid.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657